Defendant in error files motion to dismiss, for the reason that the purported case-made was not served on defendant in error or his attorneys within 15 days after the judgment attempted to be appealed from was rendered, or within an extension of time allowed by the trial court or the judge thereof. The motion for a *Page 615 
new trial was overruled November 23, 1914. The journal entry of this order, after setting forth the recitals as to the hearing of argument and overruling the motion and exceptions, contains the following language:
"Whereupon the counsel for defendants ask 60 days in which to prepare and serve a case-made, and in open court give notice of appeal from the verdict of the jury and the judgment rendered in said action against them, and ask that execution be stayed until supersedeas bond be filed by the defendants, approved by the court."
There is no recital in this order that an extension of time was allowed by the court. On the 12th day of January, 1915, the judge of the county court made an order granting an extension of 30 days from January 17, 1915, in which to make and serve case-made, which order was not made until after the expiration of the time allowed by statute. The case-made was served on the 2d day of February, 1915. It thus appears that the case-made was not served within the time fixed by the statute, nor within any lawful order of the court extending the time.
The purported case-made is a nullity, and confers no jurisdiction upon this court to review any of the errors assigned therein, and the case is therefore dismissed.Kinney v. McPherren, 42 Okla. 209, 140 P. 1149; Haines et al.v. Casaver, ante, 147 P. 1191.
All the Justices concur. *Page 616